Citation Nr: 1752169	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable rating for residuals of a stress fracture of the right tibia (right leg).

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for lumbosacral strain, to include as secondary to a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976, from December 1986 to October 1989, from January 1991 to April 1991, from May 1994 to September 1994, and from October 2001 to May 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the record before the Board appears to be incomplete as to both issues on appeal.  In this regard, an October 2012 Statement of the Case references VA treatment records from the VA Medical Center (VAMC) in Cleveland, Ohio dated from July 2004 through April 2011; Erie, Pennsylvania dated from July 2010 to April 2011; and Pittsburgh, Pennsylvania dated from April 2010 to April 2011.  An October 2016 Supplemental Statement of the Case references records from the Cleveland VAMC, dated from July 2004 to October 2016; the Erie VAMC, dated from July 2010 to April 2012; and the Pittsburgh VAMC, dated from April 2010 to September 2011.  However, a review of both VBMS and VVA shows that only a small portion of the VAMC records have been obtained.

As the record before the Board is incomplete as to both issues on appeal, on remand, the AOJ must ensure that all evidence considered in adjudication of the Veteran's appeal is associated with the VBMS/VVA file.

With regard to the Veteran's claim for a compensable rating for residuals of a stress fracture of the right tibia, during the July 2017 hearing the Veteran's representative stated that although the September 2016 VA examiner confirmed the diagnosis of a right stress tibia fracture and noted increased flare-ups with prolonged ambulation and tenderness on palpation, the examiner failed to note findings related to extension, flexion, and atrophy.  See, Hearing Transcript, p.3.  The Veteran testified that the recent September 2016 examination was not a true reflection of his current disability.  He testified that he had instability an falls due to the discrepancy in leg length caused by the stress fracture. Id. at p.4.  He further testified that he experienced right ankle, right knee, right hip, and right-side back pain.  Accordingly, the Veteran should be afforded another examination which includes range of motion findings of the right leg and adequately addresses his subjective complaints.

In addition, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

With regard to the Veteran's claim to reopen a claim for entitlement to service connection for lumbosacral strain, to include as secondary to a right leg disability, the Board finds that as the resolution of the claim for an increased rating for a right leg disability might impact the new and material evidence claim, the issues are inextricably intertwined and the new and material evidence claim must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's right leg and back disabilities, including those from the Cleveland, Erie, and Pittsburgh VAMCs.  All records and/or responses received should be associated with, and accurately reflected in, the VBMS/VVA file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2. After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his residuals of a stress fracture of the right tibia.  The claims file should be made available to the examiner, to specifically include a copy of this Remand.  The examiner should report the extent of the Veteran's right tibia disability in accordance with VA rating criteria, to include findings related to extension, flexion, and atrophy.

The joint(s) involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner is also asked to consider and comment on the Veteran's lay statements and testimony concerning instability and falls due to the discrepancy in leg length caused by the stress fracture and complaints of right ankle, right knee, right hip, and right-sided back pain due to the residuals of stress fracture of the right tibia.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

